Exhibit 10.34

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (“Agreement”) is executed as of the 28th day of March
2002, by and between KEVIN D. AYERS, an individual (“Employee”), EN POINTE
TECHNOLOGIES, INC., a Delaware corporation (the “Company”), with reference to
the following facts:

 

A.            Employee is an individual possessing unique management and
executive talents of value to the Company and has been its Vice President-Chief
Financial Officer.

 

B.            The Company desires to continue the employment of Employee as the
Vice President-Chief Financial Officer for the Company, and Employee desires to
accept such employment, all on the terms and conditions set forth in this
Agreement.

 

AGREEMENT

 

In consideration of the foregoing recitals and of the covenants and agreements
herein, the parties agree as follows:

 

1.               Term.  The Company hereby engages Employee to perform his
duties and render the services set forth in Section 2 for a period commencing on
March 16, 2002 (the “Effective Date”) and ending on July 16, 2003, (the
“Employment Period”) and Employee hereby accepts said employment and agrees to
perform such services during the Employment Period. Unless this Agreement is
terminated pursuant to Section 4 or unless either party gives the other written
notice to the contrary prior to expiration date, this Agreement, together with
any changes which have occurred during the employment period then expiring,
shall automatically renew at the end of the Employment Period on a
month-to-month basis.

 

2.               Duties.

 

2.1.      Vice President/Chief Financial Officer:  Performing executive work of
major importance to the Company, with the primary focus being the profitable
management and profitable growth of the Company.  During the Employment Period,
Employee shall devote his full business time and attention to performing his
duties as Chief Financial Officer of the Company. Such responsibility shall
include, but not be limited to:

 

2.1.1.                     Representing the Company to the financial and
investment communities.

 

2.1.2.                     Having custody of the funds and securities of the
Company and keeping full and accurate accounts of disbursements and depositing
all monies and other valuable effects in the name and to the credit of the
Company in such depositories as may be designated by the Board of Directors.

 

--------------------------------------------------------------------------------


 

2.1.3.                     Disburse the funds of the Company as may be
designated by the Board of Directors or Chief Executive Officer or President,
taking proper vouchers for such disbursements.

 

2.1.4.                     Render to the Chief Executive Officer, President and
Directors, whenever they may require it, an account of all his transactions as
Chief Financial Officer and of the financial condition of the Company.

 

2.1.5.                     Manage the overall direction, coordination and
evaluation of all financial functions at the Corporate level.

 

2.1.6.                     Assist the Chief Executive Officer in formulating and
administering company and financial policies for the Company.

 

2.1.7.                     Participate in developing long-range financial goals
and objectives.

 

2.1.8.                     Establish or modify financial systems to improve
operations, management and profitability.

 

2.1.9.                     Selecting, supervising, training and evaluating
professional, technical and clerical subordinates in Corporate Accounting and
Finance..

 

2.1.10.               The above description is non-exhaustive.  Employee shall
work out of the Company’s headquarters location and shall report to the
Company’s Chief Executive Officer (“CEO”).

 

2.1.11.               Employee recognizes that the Company’s Board of Directors
may be required under its fiduciary duty to Company and to its stockholders to
eliminate the position of Vice President/Chief Financial Officer of Company or
to appoint a different person as such officer of Company.  The parties agree
however, that any such elimination or replacement of Employee by Company, other
than pursuant to Section 4 or Section 7.1 or 7.2.1 or 7.3.1 hereof, shall
constitute a termination of Employee’s employment hereunder by the Company
without cause.

 

3.               Company Policies.  Employee will be subject to and agrees to
adhere to all of Company’s policies which are generally applicable to En
Pointe’s employees, including but not limited to, all policies relating to
standards of conduct, conflicts of interest and compliance with the Company’s
rules and obligations.  To the extent there is a conflict between the terms of a
general Company policy and a term of this Agreement, the specific term of the
Agreement shall govern.

 

4.               Change of Control.  Notwithstanding the terms of Section 2
above, if the Company or a significant portion thereof is sold or merged or
undergoes a change of control transaction (as defined in the form of Parent’s
Stock Option Agreement, a copy of which shall be made available upon Employee’s
written request), this Agreement shall survive consummation of such transaction
and shall continue in effect for the remainder of the Employment Period, but
Employee shall serve as an officer of the entity which succeeds to the business
or a substantial portion of the business of the Company, and in such case shall
bear a suitable title and perform the duties and functions of such office of
such publicly traded or privately held successor, consistent with those
customarily performed by an officer of such a unit,

 

2

--------------------------------------------------------------------------------


 

division or entity comparable to the then business of the Company, unit,
division or entity.  Employee may be required to accept greater or lesser
responsibility by any successor, and agrees to fully cooperate and assist in any
resulting transition for up to the remainder of the Employment Period; and any
adjustments required of Employee to complete the transition to any successor,
unit, division or entity, shall not violate this Agreement so long as “good
reason” does not arise under Sections 8.2(iii).

 

5.               Conflict of Interest.

 

5.1.      Employee agrees that during the course of his employment, he will not,
directly or indirectly, compete with En Pointe Technologies in any way, nor will
Employee act as an officer, director, employee, consultant, shareholder, lender
or agent of any entity which is engaged in any business in which En Pointe
Technologies is now engaged or in which En Pointe Technologies becomes engaged
during the term of your employment.  Any apparent conflict of interest must be
disclosed to the En Pointe Technologies Vice President- Human Resources for
evaluation either at time of employment or at the time that a conflict becomes
known or suspected

 

5.2.      Employee further agrees that during the term of employment and for a
period of eighteen (18) months thereafter, employee will not, directly or
indirectly, compete unfairly or illegally with the Company in any way, or usurp
any Company opportunity in any way. Employee also agrees that during the term of
employment and for a period of eighteen (18) months thereafter, Employee will
not, directly or indirectly, whether on his own behalf or on behalf of another,
offer employment or a consulting agreement to any Company employee, nor will
Employee directly or indirectly, whether on his own behalf or on behalf of
another, actually employ or grant a consulting assignment to a Company employee.
Employee also agrees that during the term of employment and for a period of
eighteen (18) months thereafter, Employee will not, directly or indirectly,
whether on his own behalf or on behalf of another contact or solicit any of
Company’s clients to do business with any other entity other than the Company.

 

6.               Compensation.  As compensation for her services to be performed
hereunder, the Company shall provide Employee with the following compensation
and benefits:

 

6.1.      Base Salary.  Employee’s base salary shall be $150,000.00 per year,
paid semi-monthly and in accordance with such Company payroll practices as are
in effect from time to time, and subject to such withholding as is required by
law.

 

6.1.1.                     As used in this Agreement, “pre-tax net income” shall
mean positive pre-tax income of the Company (after including the accrued cost of
any bonuses paid to Company executives under this Section 6).

 

6.2.      Bonus.  Employee shall be eligible for quarterly bonus at the sole
discretion of the Company’s CEO and Board of Directors.  Any quarterly bonus
considered under this Agreement shall be further subject to the condition that
the Company’s cumulative pre-tax net income (as defined in Section 6.1.1 above)
is positive at time of bonus

 

3

--------------------------------------------------------------------------------


 

consideration.  The CEO may elect to waive the aforementioned profitability
requirement for bonus in any given quarter; however, any such waiver shall be in
writing and further subject to section 10.4 of this Agreement.  If any bonus is
declared or paid, it shall be subject to such withholding as is required by law.

 

6.3.      Benefits.

 

6.3.1.                     Vacation.  Employee shall be entitled to four (4)
weeks of paid vacation during each year of the Employment Period consistent with
the Company’s then policy for senior executive employees.  In the event Employee
does not use such vacation, he shall receive, upon termination of the Employment
Period, vacation pay for all unused vacation calculated at the base salary rate
set forth herein.  However, Employee shall endeavor to take vacation time in the
year in which it is allocated to him.

 

6.3.2.                     Business Expenses.  The Company shall reimburse
Employee for all reasonable business expenses incurred by Employee in the course
of performing services for the Company and in compliance with procedures
established from time to time by the Company.

 

6.3.3.                     Other Benefits.  Company shall provide Employee with
other such employment benefits - such as 401(k) participation, medical insurance
and disability insurance - on the terms and to the extent generally provided by
the Company to its employees.

 

6.3.4.                     Stock Options. Although no stock options are offered
or granted under this Agreement, it does not alter or negate any Stock Option
provisions made in prior agreements between this Employee and the Company.

 

6.3.5.                     Other Persons.  The parties understand that other
officers and employees may be afforded payments and benefits and employment
agreements which differ from those of Employee in this Agreement; but Employee’s
compensation and benefits shall be governed solely by the terms of this
Agreement, which shall supersede all prior understandings or agreements between
the parties concerning terms and benefits of employment of Employee with the
Company.  Other officers or employees shall not become entitled to any benefits
under this Agreement.

 

7.               Termination.

 

7.1.      Termination by Reason of Death or Disability.  The Employment Period
shall terminate upon the death or permanent disability (as defined below) of
Employee.

 

7.2.      Termination by Company.

 

7.2.1.                     The Company may terminate the Employment Period for
“cause” by written notice to Employee.

 

4

--------------------------------------------------------------------------------


 

7.2.2.                     The Company may terminate the Employment Period for
any other reason, with or without cause, by written notice to Employee.

 

7.3.      Termination by Employee.

 

7.3.1.                     Employee may terminate the Employment Period for
“good reason” at any time by written notice to the Company.

 

7.3.2.                     Employee may terminate the Employment Period for any
other reason by written notice to the Company.

 

7.4.      Severance Pay.  In the event the Employment Period is terminated by
the Company without cause or is terminated by Employee with good reason or if
the Employment Period is terminated because of the death or disability of
Employee pursuant to Section 7.1, upon the effectiveness of any such
termination, the Company shall be obligated to pay to Employee (or his
executors, administrators or assigns, as the case may be) all unpaid salary,
benefits and bonuses (if any) accrued through the date of effectiveness of such
termination and, in addition, a cash severance payment equal to six (6) months’
total base salary, at the rates set forth herein, and such other benefits as may
be required by law. Severance pay shall be in exchange for executing a
Settlement and General Release of all claims.

 

8.               Certain Definitions.  For purposes of this Agreement:


 

8.1.      The term “cause” shall mean those acts identified in Section 2924 of
the California Labor Code, as that section exists on the date of this Agreement,
to wit, any willful breach of duty by the Employee in the course of his
employment, or in case of his habitual neglect of his duty or continued
incapacity to perform it.


 

8.2.      The term “good reason” shall mean the occurrence of one or more of the
following events without the Employee’s express written consent; (i) removal of
Employee from the position and responsibilities as set forth under Section 2
above; (ii) a material reduction by the Company in the kind or level of employee
benefits to which Employee is entitled immediately prior to such reduction with
the result that Employee’s overall benefit package is significantly reduced; or,
(iii) any material breach by the Company of any material provision of this
Agreement which continues uncured for thirty (30) days following written notice
thereof.


 

8.3.      The term “permanent disability” shall mean Employee’s incapacity due
to physical or mental illness, which results in Employee being absent from the
performance of his duties with the Company on a full-time basis for a period of
six (6) consecutive months.  The existence or cessation of a physical or mental
illness which renders Employee absent from the performance of his duties on a
full-time basis shall, if disputed by the Company or Employee, be conclusively
determined by written opinions rendered by two qualified physicians, one
selected by Employee and one selected by the Company.  During the period of
absence, but not beyond the expiration of the Employment Period,

 

5

--------------------------------------------------------------------------------


 

Employee shall be deemed to be on an unpaid disability leave of absence.  During
the period of such disability leave of absence, the Board of Directors may
designate an interim officer with the same title and responsibilities of
Employee on such terms as it deems proper.

 

9.               Employee Benefit Plans.  Any employee benefit plans in which
Employee may participate pursuant to the terms of this Agreement shall be
governed solely by the terms of the underlying plan documents and by applicable
law, and nothing in this Agreement shall impair the Company’s right to amend,
modify, replace, and terminate any and all such plans in its sole discretion as
provided by law.  This Agreement is for the sole benefit of Employee and the
Company, and is not intended to create an employee benefit plan or to modify the
terms of any of the Company’s existing plans.

 

10.         Miscellaneous.

 

10.1.                             Arbitration/Governing Law.  To the fullest
extent permitted by law, any dispute, claim or controversy of any kind
(including but not limited to tort, contract and statute) arising under, in
connection with, or relating to this Agreement or Employee’s employment, shall
be resolved exclusively by binding arbitration in Los Angeles County, California
in accordance with the commercial rules of the American Arbitration Association
then in effect.  The Company and Employee agree to waive any objection to
personal jurisdiction or venue in any forum located in Los Angeles County,
California.  No claim, lawsuit or action of any kind may be filed by either
party to this Agreement except to compel arbitration or to enforce an
arbitration award; arbitration is the exclusive dispute resolution mechanism
between the parties hereto.  Judgment may be entered on the arbitrator’s award
in any court having Jurisdiction.  The validity, interpretation, effect and
enforcement of this Agreement shall be governed by the laws of the State of
California.

 

10.2.                             Assignment.  This Agreement shall inure to the
benefit of and shall be binding upon the successors and the assigns of the
Company, and all such successors and assigns shall specifically assume this
Agreement.  Since this Agreement is based upon the unique abilities of, and the
Company’s personal confidence in Employee, Employee shall have no right to
assign this Agreement or any of his rights hereunder without the prior written
consent of the Company.

 

10.3.                             Severability.  If any provision of this
Agreement shall be found invalid, such findings shall not affect the validity of
the other provisions hereof and the invalid provisions shall be deemed to have
been severed herefrom.

 

10.4.                             Waiver of Breach.  The waiver by any party of
the breach of any provision of this Agreement by the other party or the failure
of any party to exercise any right granted to it hereunder shall not operate or
be construed as the waiver of any subsequent breach by such other party nor the
waiver of the right to exercise any such right.

 

6

--------------------------------------------------------------------------------


 

10.5.                             Entire Agreement.  This Agreement, together
with the plans referred to in Section 5, contains the entire agreement of the
parties, and supersede any and all agreements, wither oral or written, between
the parties hereto with respect to any employment by En Pointe Technologies in
any manner whatsoever.  Each party to this Agreement acknowledges that no
representations, inducements, promises or agreements, orally or otherwise, have
been made by any party, or anyone acting on behalf of any party which are not
embodied herein, and that no other agreement, statement or promise not contained
in this Agreement shall be valid or binding.  This Agreement may not be changed
orally but only by an agreement in writing signed by the parties.

 

10.6.                             Notices.  Any notice required or permitted to
be given hereunder shall be in writing and may be personally served or sent by
United States mail, and shall be deemed to have been given when personally
served or two days after having been deposited in the United States mail,
registered or certified mail, return receipt requested, with first-class postage
prepaid and properly addressed as follows.  For the purposes hereof, the
addresses of the parties hereto (until notice of a change thereof is given as
provided in this Section 10.6) shall be as follows:

 

If to Employee:

 

Kevin D. Ayers
13058 Sleepy Wind
Moorpark, CA  93021

 

 

 

If to the Company:

 

En Pointe Technologies, Inc.
100 N. Sepulveda Blvd., 19th Floor
El Segundo, CA  90245
Attention:  VP-HR


 

10.7.                             Headings.  The paragraph and subparagraph
headings herein are for convenience only and shall not affect the construction
hereof.


 

10.8.                             Further Assurances.  Each of the parties
hereto shall, from time to time, and without charge to the other parties, take
such additional actions and execute, deliver and file such additional
instruments as may be reasonably required to give effect to the transactions
contemplated hereby.


 

10.9.                             Counterparts.  This Agreement may be executed
simultaneously in any number of counterparts, each of which shall be deemed an
original but all of which together shall constitute one and the same instrument.


 

10.10.                       Separate Counsel.  The Company has been represented
by counsel in the negotiation and execution of this Agreement and has relied on
such counsel with respect to any matter relating hereto.  The Employee has been
invited to have his own counsel review and negotiate this Agreement and Employee
has either obtained his own counsel or has elected not to obtain counsel.

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have hereunto set their hands as of the
day and year first above written.

 

“Employee”

 

For “Company”
EN POINTE TECHNOLOGIES, INC.,
a Delaware corporation

Name (Print):

Kevin D. Ayers

 

Robert D. Chilman

Signature:

/s/Kevin D. Ayers

 

/s/Robert D. Chilman

Title:

Vice President-Chief Financial Officer

 

Vice President-Human Resources

 

8

--------------------------------------------------------------------------------